DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 19th, 2021, has been entered. 
Upon entrance of the Amendment, claims 10-12 and 20 were amended. Claims 1-20 are currently pending.
 Claims 1-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,607,889 in view of U.S. Patent No. 9,337,098. The Applicant has filed a Terminal Disclaimer. The rejections have been overcome and are withdrawn.
Response to Arguments
Applicant’s arguments, filed on January 19th, 2021 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching 
Regarding to claim 12, the prior art fails to anticipate or render obvious the limitations including “jet ablating a layer of passivation material coupled to a second side of the semiconductor substrate to singulate the plurality of semiconductor die following etching through a thickness of the semiconductor substrate at a plurality of die streets” in combination with the rest of limitations recited in claim 12.
Claims 2-11 and 13-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828